In an aetion by an unincorporated association to enjoin a district Board of Education from interfering with presentation by plaintiff of a musical concert scheduled for the evening of March 12, 1966 at a stated high school, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered March 1, 1966, which dismissed the complaint after a nonjury trial. Appeal dismissed, without costs. The revocation of the permit by the defendant board on the ground that the performer was a controversial figure was an unlawful restriction of the constitutional right of free speech and assembly. However, the time for the scheduled performance has passed. In fact, the performance was contracted for a date prior to that on which this appeal was presented. Therefore, the controversy is moot. Appellant expressly states that it has no cause for money damages.
Beldoek, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur. [49 Misc 2d 643.]